Case 1:17-cv-02230-PAB-MEH Document 150-1 Filed 01/24/19 USDC Colorado Page 1 of
                                      25




   December 12, 2018




   Mr. Mark Nelson
   The Nelson Law Firm, L.L.C.
   1740 High Street
   Denver, CO 80218


   Re:     Plaintiffs v. Weyerhaeuser Company
           TJI® Joist with Flak Jacket® GEN-4 Protection
           JH File No.:     1A3171001


   Dear Mr. Nelson:

   JENSEN HUGHES was retained to review discovery response documents, Requests for Production
   (RFPs), provided via the Nelson Law Firm L.L.C. from the Weyerhaeuser Company. The objective of this
   ongoing review was to present our findings and observations regarding Weyerhaeuser’s development,
   production and remediation of a fire-resistant coating on their wooden I-joist products that were emitting
   formaldehyde vapors. The subject product was designated as TJI® Joist with Flak Jacket® GEN-4
   Protection.

   Due to new findings based on additional information, this expert disclosure report supersedes our earlier
   expert disclosure reports dated July 31, 2018 and September 26, 2018.

   Pursuant to your request, JENSEN HUGHES has prepared the attached expert disclosure report during
   this ongoing investigation. If you have any questions concerning this report, please contact me at (425) 775-
   5550.




   Respectfully submitted by:                              Respectively reviewed by:




   Warren F. Harris                                        Daniel V. Joyce, PE
   Senior Forensic Chemist                                 Senior Forensic Engineer
   JENSEN HUGHES                                           JENSEN HUGHES
                                                                                                     O: +1 425-775-5550
                                                                                                     F: +1 425-775-0900

                                                                                                 23109 55th Avenue West
                                                                                        Mountlake Terrace, WA 98043 USA

                                                                                                      jensenhughes.com

                                                                                                       Exhibit 34
                                                                                                                 Exhibit A
Case 1:17-cv-02230-PAB-MEH Document 150-1 Filed 01/24/19 USDC Colorado Page 2 of
                                      25




                 PLAINTIFFS V. WEYERHAEUSER COMPANY
                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLORADO
                   Civil Action No. 17-cv-02230-PAB-MEH


                                         December 12, 2018

                            JENSEN HUGHES File No. 1A3171001


                                        Report* Prepared by:



                                        Warren F. Harris, BS, PI
                                        Senior Forensic Chemist



                                         Technical Review by:



                                         Daniel V. Joyce, PE
                                       Senior Forensic Engineer

   *Due to new findings based on additional information, this expert disclosure report supersedes our earlier
   expert disclosure reports dated July 31, 2018 and September 26, 2018.



                                                                                                   O: +1 425-775-5550
                                                                                                   F: +1 425-775-0900

                                                                                               23109 55th Avenue West
                                                                                      Mountlake Terrace, WA 98043 USA

                                                                                                    jensenhughes.com
Case 1:17-cv-02230-PAB-MEH Document 150-1 Filed 01/24/19 USDC Colorado Page 3 of
                                      25




                                        TABLE OF CONTENTS
   1.0   Synopsis ............................................................................................................... 4
   2.0   Scope of Work ...................................................................................................... 4
   3.0   Analysis Items ...................................................................................................... 4
   4.0   Summary of Opinions ......................................................................................... 18
   5.0   Curriculum Vitae ................................................................................................. 23
   6.0   Testimony List .................................................................................................... 24
   7.0   Trial Exhibits ....................................................................................................... 25
   8.0   Cost of JENSEN HUGHES’ Investigation ........................................................... 25




                                                                                                           JENSEN HUGHES
Case 1:17-cv-02230-PAB-MEH Document 150-1 Filed 01/24/19 USDC Colorado Page 4 of
                                      25

   Plaintiff’s v. Weyerhaeuser Company                                                                  Page |4
   US District Court for The District of Colorado                                            17-cv-02230-PAB-MEH
   JENSEN HUGHES File No. 1A3171001                                                             December 12, 2018

   1.0         SYNOPSIS

               In December of 2016, the Weyerhaeuser Company initiated production of a wooden flooring I-joist
               product designated as TJI® Joist with Flak Jacket® GEN-4 Protection. The production of the I-joists
               included the application of a fire-resistant coating system designated as Flak Jacket® GEN-4
               Protection. Reportedly, in or about April 2017, the first newly constructed homes to incorporate the
               subject joists were completed, and by the end of the month, the new and perspective homeowners
               were complaining of irritant odors associated with exposed joists in their basements.
               Weyerhaeuser personnel were immediately informed of the issue. By July 6, 2017, and through
               continuing construction and surmounting complaints, Weyerhaeuser acknowledged the irritant
               odors to be the result of formaldehyde emissions. This prompted Weyerhaeuser to notify dealers,
               distributors and builders to cease distribution and stop using the subject joists. Weyerhaeuser
               subsequently issued a remediation plan that gave the owners of the affected homes a choice of
               three different options: 1) remove and replace the joists, 2) paint over the joists with a specially
               formulated paint or 3) strip and repaint the joists. Each of these repair options included
               complimentary formaldehyde testing of the air inside the affected homes.

   2.0         SCOPE OF WORK

               On January 17, 2018 JENSEN HUGHES was retained by the Nelson Law Firm to perform the
               following tasks:

       2.1       Conduct research on formaldehyde dangers and toxicity.

       2.2       Conduct research on formaldehyde regulations.

       2.3       Review of Request for Production (RFP) documents from Weyerhaeuser, designated as Bates
                 Numbers WY95_000001 to WY95_0174586.

       2.4       Review of Request for Production (RFP) documents from Weyerhaeuser, designated as Bates
                 Numbers WY-CHI001574 to WY_CHI002450.

       2.5       Reviewed claimant’s discovery responses.

       2.6       Conduct a review of defendant’s responses to plaintiff’s interrogatories.

   3.0         ANALYSIS ITEMS

       3.1       Research Formaldehyde Dangers and Toxicity

             3.1.1   Formaldehyde is a toxic gas that is slightly heavier than air and has a pungent, irritating odor
                     even at concentrations as low 1 part per million (ppm). Exposure can result in headaches,
                     skin and mucous membrane irritation as well as respiratory problems such as bronchitis,
                     pulmonary edema, or pneumonia. Children are more susceptible to the effects.1


   1
       https://www.atsdr.cdc.gov/mmg/mmg.asp?id=216&tid=39




                                                                                                JENSEN HUGHES
Case 1:17-cv-02230-PAB-MEH Document 150-1 Filed 01/24/19 USDC Colorado Page 5 of
                                      25

   Plaintiff’s v. Weyerhaeuser Company                                                                          Page |5
   US District Court for The District of Colorado                                                    17-cv-02230-PAB-MEH
   JENSEN HUGHES File No. 1A3171001                                                                     December 12, 2018


             3.1.2   The International Agency for Research on Cancer (IARC) classified formaldehyde as a
                     known human carcinogen in 2004.2

             3.1.3   Formaldehyde was recognized by the United States Department of Health and Human
                     Services as a carcinogen in 2011.3

             3.1.4   In 1982, the US Consumer Product Safety Commission (CPSC) banned urea-formaldehyde
                     foam insulation (UFFI) due to formaldehyde emission concerns, and the use of urea-
                     formaldehyde foam and resins has been continuously decreasing as consumer awareness
                     of dangers of formaldehyde toxicity has increased.4

                     JENSEN HUGHES Comment: Evidence acknowledged by national agencies has
                     established that formaldehyde emissions have been associated with dangerous respiratory
                     conditions and the development of cancer with children being most susceptible.

       3.2       Research on Formaldehyde Regulations

             3.2.1   Prior to the recent EPA regulations for formaldehyde in wood products, California had product
                     standards established by the California Air Resources Board (CARB). The standard,
                     designated as CA 93120, was implemented in two phases, Phase I in 2009 and Phase II in
                     2010 that required product labeling identifying production as either CA 93120 compliant or
                     CA Phase 2 compliant. The standards set product emission target values for various
                     products at 0.05 to 0.08 part per million (ppm) and cap values at 0.08 to 0.11 ppm. The
                     required primary test method for third-party certifiers was designated as ASTM E1333
                     (Standard Test Method for Determining Formaldehyde Concentrations in Air and Emission
                     Rates from Wood Products Using a Large Chamber), and a secondary method was set as
                     ASTM D6007 (Standard Test Method for Determining Formaldehyde Concentrations in Air
                     and Emission Rates from Wood Products Using a Small Chamber).5

             3.2.2   New formaldehyde regulations (Title VI), which are identical to the California regulations, take
                     effect on December 12, 2018. These regulations were added to the EPA’s Toxic Substances
                     Control Act and requires that wood products will be labeled as TSCA Title VI compliant and
                     that formaldehyde testing will be carried out by third-party certifiers. The EPA’s Title VI
                     Summary Notes state that prior to Title VI regulations, US manufacturers had a high rate of
                     compliance with CA 93120 for formaldehyde emissions.6

             3.2.3   The current OSHA formaldehyde standard 29 CFR1910.1048 protects workers exposed to
                     formaldehyde. The permissible exposure limit is 0.75 ppm measured as an 8-hour time
                     weighted average (TWA) with a short-term exposure limit of 2 ppm which is the maximum
                     exposure during a 15-minute period.7


   2
     http://www.iarc.fr/en/media-centre/pr/2004/pr153.html).
   3
     (https://www.cancer.gov/about-cancer/causes-prevention/risk/substances/formaldehyde/formaldehyde-fact-sheet).
   4
     https://www.cdc.gov/nceh/ehhe/trailerstudy/pdfs/08_118152_compendium-for-states.pdf
   5
     https://www.regulations.gov
   6
     https://www.epa.gov/formaldehyde/formaldehyde-emission-standards-composite-wood-products
   7
     https://www.osha.gov/pls/oshaweb/owadisp.show_document?p_id=10075&p_table=STANDARDS




                                                                                                           JENSEN HUGHES
Case 1:17-cv-02230-PAB-MEH Document 150-1 Filed 01/24/19 USDC Colorado Page 6 of
                                      25

   Plaintiff’s v. Weyerhaeuser Company                                                                 Page |6
   US District Court for The District of Colorado                                           17-cv-02230-PAB-MEH
   JENSEN HUGHES File No. 1A3171001                                                            December 12, 2018

             3.2.4   Information obtained from the United States Product Safety Commission’s (CPSC) website
                     includes several federal laws administered and enforced by the CPSC. One such law,
                     identified as 15 U.S. Code §1263- Prohibited Acts, states that the act of introduction or
                     delivery for introduction into interstate commerce of any misbranded hazardous substances
                     or banned substance is prohibited. This statute under the Federal Hazardous Substances
                     Act (FHSA) covers products that during a reasonably foreseeable purchase or use may be
                     brought into a place where people live.8

       3.3       Weyerhaeuser’s RFP Review (Presented in Chronological Order)

             Pre-Production Phase

             3.3.1   Between 2012 and 2015, local code jurisdictions started to adopt the 2012 International
                     Residential Code (IRC) Section R501.3 or the same 2015 IRC Section R302.13 (Fire
                     Protection of Floors). This code, which permits the use of prefabricated wooden I-joists like
                     Weyerhaeuser’s TJI® Joists, states that exposed flooring joists are to be covered with ½-inch
                     thick sheets of drywall for fire-resistance. However, the code includes an exception stating
                     that the I-joists are permitted without drywall if they are determined to be fire-resistant when
                     tested per ASTM E119 (Standard Test Methods for Fire Tests of Building Construction and
                     Materials).9

                     JENSEN HUGHES Comment: The adoption of the code prompted manufacturers of wooden
                     I-joists to develop a fire-resistant product that conformed to the code requirements of the
                     2012 IRC Section R501.3 or 2015 IRC Section R302.13 (Fire Protection of Floors).

             3.3.2   In February 2016, the technical staff of Weyerhaeuser’s TJI® Joists group, initiated the
                     development of a fire-resistant coating system to be applied to their wooden I-joists with the
                     objective of producing a fire-resistant wooden I-joist that would conform to the IRC. The
                     development of the new coating product, designated as Flak Jacket® Generation 4 was, in-
                     part, a competitive race against Louisiana Pacific, Boise Cascade and Hexion.10 During the
                     development of the TJI® Joist with Flak Jacket® GEN-4 Protection, the development of
                     Generation 3 TJI® Joist was abandoned and never produced.

             3.3.3   As early as February 18, 2016, the technical staff discussed formaldehyde emissions during
                     a status meeting regarding the TJI® Joist with Flak Jacket® GEN-4 Protection. The group
                     requested the support from Weyerhaeuser’s Corporate Manager of Hygiene and
                     Occupational Health and requested his recommendation of a testing service for
                     formaldehyde emission testing.11

                     JENSEN HUGHES Comment: Although the response to this request was not found during
                     the document review, it appears this is the first documented indication of Weyerhaeuser’s
                     awareness that formaldehyde emissions will be a concern with the planned development of
                     the Flak Jacket® GEN-4 Protection.


   8
      https://www.cpsc.gov/Regulations-Laws--Standards/Statutes
   9
     WY95_0007818 to WY95_0007835
   10
      WY95_0007750 to WY95_0007753
   11
      WY95_0061069




                                                                                                JENSEN HUGHES
Case 1:17-cv-02230-PAB-MEH Document 150-1 Filed 01/24/19 USDC Colorado Page 7 of
                                      25

   Plaintiff’s v. Weyerhaeuser Company                                                            Page |7
   US District Court for The District of Colorado                                      17-cv-02230-PAB-MEH
   JENSEN HUGHES File No. 1A3171001                                                       December 12, 2018

         3.3.4   February 25, 2016, appears to be the first in a continuing series of ten (10) pre-production
                 Proposed Testing Protocols for testing prototype formulas of the TJI® Joists Generation 4
                 fireproof coating for formaldehyde emissions and other test parameters. The test results,
                 which were presented in at least one of the Proposed Testing Protocols revealed that
                 formaldehyde emissions were detected in all samples of the Flak Jacket® GEN-4 test
                 coatings. Nearly all the protocols for formaldehyde emissions state that the samples shall be
                 forwarded and tested for formaldehyde at Weyerhaeuser’s Medium Density Fiberboard
                 (MDF) facility.12

                 JENSEN HUGHES Comment: This finding further substantiates that approximately one
                 year prior to production of the TJI® Joist with Flak Jacket® GEN-4 Protection, Weyerhaeuser’s
                 technical staff was aware that the product’s materials contained formaldehyde and that
                 testing was required to determine the levels of formaldehyde emissions. The methods and
                 quality control data from the formaldehyde testing at Weyerhaeuser’s MDF facility were not
                 found during the document review.

         3.3.5   Between March 3, and March 9, 2016, Weyerhaeuser’s technical staff was corresponding
                 between themselves and suggesting modifications to Proposed Testing Protocol series for
                 testing formaldehyde levels in the Flak Jacket® GEN-4 Protection. The protocols were
                 designated as PO22916 and PO30816 dated February 25 and March 8, 2016 and
                 respectively.13

         3.3.6   A May 9, 2016 correspondence from Weyerhaeuser’s Medium Density Fiberboard (MDF)
                 facility to the technical staff of the TJI® Joist group indicated that they had the ability to
                 conduct formaldehyde testing per ASTM’s Standard Test Method for Determining
                 Formaldehyde Concentrations in Air from Wood Products Using a Small-Scale Chamber.
                 The MDF group indicated to the TJI® Joist group that small chamber formaldehyde testing
                 was necessary to comply with the CARB regulations (see item 3.2.1). The technical staff of
                 the TJI® Joist group acknowledged the benefit for testing the newly developed TJI® Joist with
                 Flak Jacket® GEN-4 Protection as well as questioning the group regarding recent legislation
                 in formaldehyde regulations.14

                 JENSEN HUGHES Comment: Correspondence between Weyerhaeuser’s technical staff
                 not only indicated their awareness of formaldehyde legislation, but also the benefit of testing
                 the TJI® Joists with Flak Jacket® GEN-4 Protection for formaldehyde emissions during the
                 product’s development phase.

         3.3.7   On May 23, 2016, the paint production and coating facility where the joists were to be coated
                 (Simsboro Coating Services in Simsboro, Louisiana) requested information regarding the
                 Flak Jacket® GEN-4 coating to acquire air quality permits. In response, Weyerhaeuser
                 provided a non-representative Material Safety Data Sheet (MSDS) indicating that the coating
                 contains >0.1 percent formaldehyde. No reference to the product’s urea formaldehyde-based
                 coating formulation was presented.15

   12
      WY95_0055276, WY95_0059898, WY95_0144364, WY95_0049220, WY95_0037664, WY95_0037693, WY95_0046429,
      WY95_0038455, WY95_0068181 and WY95_0040210
   13
      WY95_0061047, WY95_0061048, WY95_0061060 and WY95_0061061
   14
      WY95_0007172 to WY95_0007174
   15
      WY95_0037320




                                                                                            JENSEN HUGHES
Case 1:17-cv-02230-PAB-MEH Document 150-1 Filed 01/24/19 USDC Colorado Page 8 of
                                      25

   Plaintiff’s v. Weyerhaeuser Company                                                          Page |8
   US District Court for The District of Colorado                                    17-cv-02230-PAB-MEH
   JENSEN HUGHES File No. 1A3171001                                                     December 12, 2018


                 JENSEN HUGHES Comment: Weyerhaeuser appears to have misrepresented the
                 requested permitting information by providing the MSDS for the existing formaldehyde free
                 Flak Jacket® GEN- 2 product.

         3.3.8   On June 13, 2016 communications between the technical staff revealed commentary that
                 one of the proposed coating treatments in the Proposed Testing Protocol series for testing
                 formaldehyde, designated as PO61716, will likely meet all their performance requirements
                 including corrosion, formaldehyde emissions and cost.16

         3.3.9   On July 20, 2016 a document titled Evaluation of GEN-4 Flak Jacket Coating Options for TJI
                 was issued to the members of Weyerhaeuser’s technical staff. A review of the document
                 revealed a list of requirements for the joist product that included the statement “coated TJI
                 should exhibit formaldehyde emissions that are compliant with CARB (0.11 ppm).” A data
                 table in the document shows that formaldehyde emission from eight (8) trial Gen 4 Flak
                 Jacket coating tests exceeded the requirement. The data table also revealed that
                 Weyerhaeuser’s formaldehyde emission tests revealed that when the Gen 4 Flak Jacket
                 coating was top coated, it greatly reduced the formaldehyde emissions.17

                 JENSEN HUGHES Comment: This document signifies that Weyerhaeuser had a
                 formaldehyde emission requirement more than five (5) months before the non-compliant
                 product was produced and at a time when a compliant formula had not been developed.

         3.3.10 On July 11, 2016, Weyerhaeuser’s East and Mid-Atlantic field representatives questioned
                Weyerhaeuser’s Technical Staff regrading complaints of offensive odors and headaches
                from the Generation 2 TJI® Joists with Flak Jacket® in two newly constructed homes in New
                Jersey. The Technical Staff responds with a reference to their “84 Lumber Letter” that
                reportedly states, “the odor should will dissipate with time” and that “the only mitigation
                solution we have is paint with BIN shellac primer as indicated in the letter”. The technical
                staff claims that this problem previously occurred in Illinois and Indiana and that the odors
                are from the same components used in mattresses. The technical staff further remarked that
                the absence of odor will be an essential attribute of Flak Jacket® GEN-4 Protection.18

                 JENSEN HUGHES Comment: This correspondence revealed Weyerhaeuser’s prior
                 experience with consumer complaints of odors and the necessity to avoid this problem during
                 the development of TJI® Joist with Flak Jacket® GEN-4 Protection.

         3.3.11 Between July 19, and July 21, 2016, the technical staff learns that the first sets of
                formaldehyde emission tests on the Flak Jacket® GEN-4 coatings failed to meet the CARB
                criteria. The formaldehyde Protocol under which the samples would have been prepared is
                not cited in the communications.19




   16
      WY95_0060953
   17
      WY95_0012263 to WY95_0012294
   18
      WY95_0049210 to WY95_0049215
   19
      WY95_0163310 to WY95_0163312




                                                                                          JENSEN HUGHES
Case 1:17-cv-02230-PAB-MEH Document 150-1 Filed 01/24/19 USDC Colorado Page 9 of
                                      25

   Plaintiff’s v. Weyerhaeuser Company                                                           Page |9
   US District Court for The District of Colorado                                     17-cv-02230-PAB-MEH
   JENSEN HUGHES File No. 1A3171001                                                      December 12, 2018

         3.3.12 July 29, 2016 e-mail from the technical staff explained to Simsboro Coatings Inc. that the
                topcoat on the TJI® Joist with Flak Jacket® GEN-4 Protection, was intended to neutralize the
                acidity of the base coat overtime and to scavenge formaldehyde.20

         3.3.13 August 3, 2016 appears to mark the first proposed protocol for producing full-sized TJI® Joists
                with Flak Jacket® GEN-4 Protection. The prototype included the W2280 base coat with the
                W11028 catalyst and was top coated with a paint formula designated as W20013. The
                Agenda/Notes on the following day revealed the technical staff finalized the formula for the
                paint system with a top coat approach to trap formaldehyde and neutralize acidity. 21

         3.3.14 On September 6, 2016, the technical staff sent a set of nine (9) coated test coupons to
                Weyerhaeuser’s MDF plant for formaldehyde testing per protocol PO80716, in the Proposed
                Testing Protocol series for testing formaldehyde. The results revealed that three of the
                coated coupons were at the CARB limit and the remaining 6 failed the emission requirement.
                The test method was not presented.22

         3.3.15 On September 9, 2016, correspondence between Weyerhaeuser’s technical staff and
                Simsboro Coating Services Inc. revealed an assertion that Weyerhaeuser cannot allocate
                further resources to investigate their concept solution of scavenging formaldehyde
                emissions, however this will be considered in the next generation (Gen 5) of TJI® Joists.23

                 JENSEN HUGHES Comment: The statement suggests that three (3) months before the
                 onset of the GEN-4 TJI® joist production, Weyerhaeuser exhausted its budget for producing
                 a CARB compliant formaldehyde-free joist. The statement also implies that Weyerhaeuser’s
                 technical staff elected to continue with joist manufacturing without regard to minimizing the
                 formaldehyde emissions.

         3.3.16 On October 15, 2016 a member of Weyerhaeuser’s Technical Staff responded to an inquiry
                from Weyerhaeuser’s Regulatory Affairs Manager, regarding the applicability of the EPA’s
                Formaldehyde Emissions Standards to the resin used in the Flak Jacket® coating. The
                response to the inquiry stated that the current Flak Jacket® formula is a formaldehyde-free
                urethane, however a request was made to discuss upcoming changes to the formula24.

                 JENSEN HUGHES Comment: The reviewed documents revealed no further information
                 regarding the exhausted budget to develop CARB compliant product nor information
                 regarding the telephone discussion with the Regulatory Affairs Manager.

         3.3.17 On November 3, 2016 Weyerhaeuser’s Agenda/Notes reveal the technical staff was ready
                to lock down the coating formulation and proceed with tests for fire, mechanical properties
                and corrosion at the same time manufacturing set-up and product marketing was making
                headway.25



   20
      WY95_0038366
   21
      WY95_0014731 to WY95_0014737 and WY95_0016805 to WY95_0016806
   22
      WY95_0038835
   23
      WY95_000038936
   24
      WY95_0039602
   25
      WY95_0015597




                                                                                           JENSEN HUGHES
Case 1:17-cv-02230-PAB-MEH Document 150-1 Filed 01/24/19 USDC Colorado Page 10 of
                                       25

   Plaintiff’s v. Weyerhaeuser Company                                                           P a g e | 10
   US District Court for The District of Colorado                                      17-cv-02230-PAB-MEH
   JENSEN HUGHES File No. 1A3171001                                                       December 12, 2018

                 JENSEN HUGHES Comment: The agenda notes included no information regarding
                 formaldehyde emission testing, nor has any information been uncovered since the onset of
                 product development to reveal test formulas with satisfactory test results.

         3.3.18 A November 18, 2016 revised Proposed Testing Protocol in the formaldehyde testing series
                Number P111316, titled Proposed Protocol for Making GEN 4 Formulations and Testing for
                Formaldehyde Emissions, included a data table indicating that all ten (10) test specimens in
                the test exhibited an acrid odor.26

                 JENSEN HUGHES Comment: This information indicates that one month before the onset
                 of the GEN-4 TJI® joist production, the technical staff was aware and still struggling with the
                 issue of odors.

         3.3.19 On November 21, 2016, communications between the technical staff during the preparation
                of the Technical Bulletin’s (Frequently asked Questions) for the TJI® Joists with Flak Jacket®
                GEN-4 Protection, revealed that questions regarding formaldehyde emissions had still not
                been answered. The formaldehyde question was thus omitted from the document which was
                released on December 2016. 27

         3.3.20 The newly developed Flak Jacket® GEN-4 Protection coating system was applied to the TJI®
                Joists by Simsboro Coating Services in Simsboro, Louisiana, and shipment of the product to
                builders for home construction began on or about December 7, 2016. The coating process,
                which was outlined in Weyerhaeuser’s Manufacturing Standard dated December 2016,
                included the application of two individual coating layers on the wooden I-joists. The coating
                layers were designated as Flak Jacket® Base Coat and a Latex Topcoat (see Item 3.4).28

         3.3.21 On December 7, 2016, at about the same time the first production run of TJI® Joists Flak
                Jacket® GEN-4 Protection were being produced, the technical staff was discussing using a
                more convenient and less expensive supplier of the additive (melamine) used to reduce
                formaldehyde emissions from the Flak Jacket coating. 29


         Post Production Phase


         3.3.22 Since the onset of the production TJI® Joists Flak Jacket® GEN-4 Protection in early
                December and throughout the next 6-months, correspondence between the technical staff of
                the TJI® Joists group reveals Weyerhaeuser was experiencing a variety of problems with the
                Flak Jacket® GEN-4 Protection coating system that slowed production and required re-
                formulating and testing the paint. The problems included coagulation of the uncured paint
                during production, paint delaminating from weather exposed I-joists, discoloration and
                formaldehyde emissions.30



   26
      WY95_0040588 to WY95_0040608
   27
      WY95_0138081 and WY95_0137857
   28
      WY95_0001148 to WY95_0001184 and WY95_0008099
   29
      WY95_0040866 and WY95_0040867
   30
      WY95_0007411, WY95_0007552, WY95_0007779, WY95_0007780 and WY95_0007789




                                                                                            JENSEN HUGHES
Case 1:17-cv-02230-PAB-MEH Document 150-1 Filed 01/24/19 USDC Colorado Page 11 of
                                       25

   Plaintiff’s v. Weyerhaeuser Company                                                          P a g e | 11
   US District Court for The District of Colorado                                     17-cv-02230-PAB-MEH
   JENSEN HUGHES File No. 1A3171001                                                      December 12, 2018


         3.3.23 On or about December 12, 2016, Weyerhaeuser prepared a Safety Data Sheet (SDS) for the
                TJI® Joists with Flak Jacket® GEN-4 Protection. In Section 11 (Toxicity), Weyerhaeuser’s
                technical staff included a statement indicating that formaldehyde is a human carcinogen. In
                Section 15 (Regulatory Information) Weyerhaeuser asserts that they have evaluated the
                formaldehyde emission rates of the TJI® Joists with Flak Jacket® GEN-4 Protection and have
                found it to be below the significant risk level. The SDS further states that the joists contain
                formaldehyde at a minimum concentration of 0.1% (1000 ppm), which is not subjected to
                Superfund Amendments and Reauthorization Act (SARA) Title Section 313 supplier
                notification requirements.31

                  JENSEN HUGHES Comment: In the SDS for the Flak Jacket® GEN-4, Weyerhaeuser
                  acknowledges that the product contains formaldehyde and that formaldehyde is
                  carcinogenic. The SDS also claims that the product has been evaluated for formaldehyde
                  emission rates and determined to be safe, although the no mention of Weyerhaeuser’s CARB
                  compliance testing is referenced. The absence of this information reveals the absence
                  and/or the potential disregard for test results for CARB compliance.

         3.3.24   As of December 19, 2016, the SDS for the TJI® Joists with Flak Jacket® GEN-4 Protection,
                  was still being reviewed and edited by Weyerhaeuser’s technical staff. Correspondence
                  amongst the group regarding the unsupported statements about “formaldehyde fumes” in the
                  SDS received a favorable review from one member of the group.32

         3.3.25 On December 29, 2016, the technical staff inquired about the results of formaldehyde
                emission tests on two sets of triplicate test formulations of the Flak Jacket® GEN-4 coating
                system. The samples, which were prepared under Formaldehyde Protocol P111316, were
                sent to the MDF Facility in Columbia Falls, Montana. Results of the tests revealed none of
                the samples passed the CARB criteria for formaldehyde emissions. Results of the findings
                however provoked a conversation about remedying the problem by increasing the amount of
                melamine and possibly increasing the thickness of the top coat. 33

         3.3.26 January 26, 2017 Weyerhaeuser’s technical staff issued Proposed Protocol P062717 that
                was designed to prepare six (6) test specimens with and without the Flak Jacket® GEN-4
                coating and submit the samples to Weyerhaeuser’s MDF plant for CARB formaldehyde
                testing. The coating system was designated as W108 Primer, W2401 Base coat, and
                W20043 Topcoat.34

                  JENSEN HUGHES Comment: This post production testing protocol indicates again that the
                  technical staff was aware of the formaldehyde issue and compliance criteria over a month
                  after the product was being distributed to the end-users.




   31
      WY95_0001186 to WY_0001197 and WY95_0027927 to WY95_0027937
   32
      WY95_0027979 and WY_0073464
   33
      WY95_ 0163301 to 0163303
   34
      WY95_0157014 to WY95_0157023




                                                                                           JENSEN HUGHES
Case 1:17-cv-02230-PAB-MEH Document 150-1 Filed 01/24/19 USDC Colorado Page 12 of
                                       25

   Plaintiff’s v. Weyerhaeuser Company                                                           P a g e | 12
   US District Court for The District of Colorado                                      17-cv-02230-PAB-MEH
   JENSEN HUGHES File No. 1A3171001                                                       December 12, 2018




         3.3.27 In January 2017 at about the same time Weyerhaeuser personnel were submitting samples
                to their MDF facility for CARB formaldehyde testing, the technical staff were also submitting
                samples of green colored Flak Jacket® GEN-4 to a third-party laboratory (PFS-TECO) to be
                tested Per ASTM D6007 Small Scale Chamber Testing for Formaldehyde. Results of the
                test show the formaldehyde emission was 3.058 ppm or approximately 30% higher than the
                Carb regulations.35

                 JENSEN HUGHES Comment: This post production testing protocol indicates again that the
                 technical staff was aware of the formaldehyde issue and aware that the product did not
                 conform to CARB regulations after the product was being distributed to the end-users.

         3.3.28 Other problems in February 2017 included questions regarding the inadequacy of the SDS
                for Flak Jacket® GEN-4 Protection top coat by an environmental consultant working for
                Simsboro Coating Service who claimed the Section 15 (Regulatory Information) was not in
                compliance OSHA requirements.36

         3.3.29 On April 14, 2017 the technical staff was informed of multiple instances in Colorado where
                the fire protective coating on TJI® Joists with Flak Jacket® GEN-4 Protection was
                experiencing adhesion failure and/or was found to be either not coated or non-uniformly
                coated. This information was followed with discussions regarding field repairs included
                encasing the failed joists with drywall or applying a field paint.37

                 JENSEN HUGHES Comment: Production and performance difficulties experienced during
                 and after the initial production of the TJI® Joists with Flak Jacket® GEN-4 Protection suggests
                 again that the product’s performance and safety was jeopardized by Weyerhaeuser’s failure
                 to complete prototype testing during the development phase.

         3.3.30 On April 29, 2017, Weyerhaeuser’s technical staff first received reports of irritant odors
                associated with the TJI® Joists with Flak Jacket® GEN-4 Protection inside newly constructed
                homes. These initial reports were from a homebuilder in New Jersey. Three days later, on
                May 2, 2017, Weyerhaeuser personnel visited an affected home and collected samples from
                the subject I-joists. The samples were reportedly sent to Weyerhaeuser’s Technical Center
                Laboratory, and the issue was discussed with Weyerhaeuser’s chemists.38

                 JENSEN HUGHES Comment: Our review of the documents uncovered no evidence of
                 testing the above-referenced samples.




   35
      WY-CHI 002427 to WYCHI 002428
   36
      WY95_0027966 to WY95_0027970
   37
      WY95_0137412 to WY95_0137413
   38
      WY95_0000002, WY95_ 0000021 and WY95_ 0000641




                                                                                            JENSEN HUGHES
Case 1:17-cv-02230-PAB-MEH Document 150-1 Filed 01/24/19 USDC Colorado Page 13 of
                                       25

   Plaintiff’s v. Weyerhaeuser Company                                                          P a g e | 13
   US District Court for The District of Colorado                                     17-cv-02230-PAB-MEH
   JENSEN HUGHES File No. 1A3171001                                                      December 12, 2018


         3.3.31 On May 2, 2017, the same day Weyerhaeuser personnel were collecting samples from the
                affected home in New Jersey, Weyerhaeuser’s technical staff prepared a Proposed Protocol
                for Coating Arcadia Webstock with Flak Jacket GEN-4 Formulations and Testing for
                Formaldehyde Emissions. The protocol, designated as P050317, outlines the preparation
                and testing of 27 sample coupons painted with a variety of candidate paint formulations,
                including the Flak Jacket® GEN-4 base coat, latex top coat and a field paint. The protocol
                states that after the coupons are cured for 21-days, they will to be sent to Weyerhaeuser’s
                Columbia Falls, Montana MDF facility for formaldehyde testing. The formulas and mixing
                schemes for the Flak Jacket® coating system, the candidate paint, and the application
                instructions are included in the protocol. Results presented in an updated protocol dated
                June 9, 2017 revealed the topcoat reduced formaldehyde emissions from the base coat by
                44% and the use of the field paint reduced it to 63%. All samples were shown to be emitting
                formaldehyde. The test method and results from the MDF facility were not found during the
                preparation of this report. 39

                 JENSEN HUGHES Comment: The May 2, 2017 date on the formaldehyde emission testing
                 protocol indicates Weyerhaeuser immediately understood that the TJI® Joists with Flak
                 Jacket® GEN-4 Protection in the affected homes were emitting formaldehyde. The
                 preparation of the protocol also substantiates that the newly developed I-joist product had
                 not been properly evaluated for formaldehyde as stated in the respective SDS (see Item
                 3.3.20 and 3.3.22).

         3.3.32 On May 4, 2017 the technical staff had a conference call to focus on fact finding and possibly
                finding a solution to remedy the odor problem. One member suggested possibly painting over
                the joists with a commercially available primer.40

                 JENSEN HUGHES Comment: This is the first documented effort of Weyerhaeuser’s
                 Technical Staff to address the formaldehyde odors on installed products.

         3.3.33 May 7, 2017 a Proposed Protocol Testing Two Flak Jacket® GEN-4 Protection Coatings for
                physical performance testing using a basecoat that was modified for lower formaldehyde
                emissions.41

                 JENSEN HUGHES Comment: This is one of the first documented efforts of Weyerhaeuser’s
                 Technical Staff to address the formaldehyde odors in the manufacturing phase.

         3.3.34 On May 8, 2017 Weyerhaeuser personnel prepared another testing protocol, the Proposed
                Protocol for Testing TJI Flak Jacket specimens with and without Field Paint for Formaldehyde
                Emissions, designated as P051017. The protocol specified the formaldehyde test would be
                conducted by placing the 8 x 8-inch test specimens in bags with Chromair ® formaldehyde
                badge. The candidate field paint formula in the protocol was designated as W20101.42



   39
      WY95_0001489 to WY95_0001503 and WY95_0144363 and 0144364
   40
      WY_0161433
   41
      WY_0160418 to WY95_0160431
   42
      WY95_0001509 to WY95_0001513




                                                                                          JENSEN HUGHES
Case 1:17-cv-02230-PAB-MEH Document 150-1 Filed 01/24/19 USDC Colorado Page 14 of
                                       25

   Plaintiff’s v. Weyerhaeuser Company                                                            P a g e | 14
   US District Court for The District of Colorado                                       17-cv-02230-PAB-MEH
   JENSEN HUGHES File No. 1A3171001                                                        December 12, 2018

                    JENSEN HUGHES Comment: The date on the formaldehyde emission testing protocol
                    indicates again that Weyerhaeuser was aware of the formaldehyde emissions in early May
                    2017, and they were already experimenting with a remediation Field Paint to reduce the
                    irritant odors using formaldehyde spot tests. It should be noted that although the protocol
                    includes the formula for the Field Paint, designated as W20101, the RFPs also include
                    several formula variations designated as W20101 Field Paint with the primary variable being
                    the concertation of melamine powder which is used to scavenge formaldehyde emissions.43

            3.3.35 On May 19, 2017, Weyerhaeuser personnel proceeded with the preparation of a letter to the
                   homebuilder in New Jersey. The letter, which was issued on June 2, 2017, explained that
                   although the irritant odors may be from other sources, their sampling revealed the irritant
                   odors were from our TJI® Joists with Flak Jacket® GEN-4 Protection, as result of an
                   inadequate application of the topcoat during the initial production of the joists. The letter
                   further explained that the topcoat was intended to react and neutralize volatile compounds
                   and odors from the joists. Weyerhaeuser explained that the odor will dissipate over time;
                   however, an immediate fix will be to paint the joists with their provided field paint.44

                    JENSEN HUGHES Comment: Weyerhaeuser’s assertion to the homebuilder that the odors
                    are temporary and the result of an inadequate application of the topcoat was deceptive and
                    unfounded since the quality and thickness of the top coat could have been easily discerned
                    and because Weyerhaeuser was aware that the joists were emitting formaldehyde and no
                    evidence has been found to indicate that the joists had been tested and found to be CARB
                    compliant.

            3.3.36 On May 30, 2017, the claimants started to sequentially occupy newly purchased homes
                   constructed with the TJI® Joists with Flak Jacket® GEN-4 Protection. The last of these
                   homeowners was permitted to move in on July 13, 2017.

                    JENSEN HUGHES Comment: Evidence shows that Weyerhaeuser’s technical staff was
                    aware that the TJI® Joists with Flak Jacket® GEN-4 Protection were defective and emitting
                    formaldehyde at least one month prior to the Colorado claimants being permitted to occupy
                    their new homes (see Item 3.3.31).

            3.3.37 On June 5, 2017, Weyerhaeuser’s technical staff responded to continuing pleas from the
                   homebuilder in New Jersey regarding the irritant odors with the provision of the previously
                   discussed SDS that included deceptive statements regarding the safe evaluation of the joists
                   for formaldehyde subject joists (see Items 3.3.21, 3.3.22 and 3.3.24).45

                    JENSEN HUGHES Comment: Although evidence indicates that Weyerhaeuser’s technical
                    staff was aware that the TJI® Joists with Flak Jacket® GEN-4 Protection were defective and
                    emitting formaldehyde, the inquiring homebuilder in New Jersey was not truthfully informed.




   43
        WY95_0001499, WY95_0001511, WY95_0001516 and WY95_0001525
   44
        WY95_0000016 to WY95_0000023
   45
        WY95_0000584 to WY95_0000590




                                                                                            JENSEN HUGHES
Case 1:17-cv-02230-PAB-MEH Document 150-1 Filed 01/24/19 USDC Colorado Page 15 of
                                       25

   Plaintiff’s v. Weyerhaeuser Company                                                          P a g e | 15
   US District Court for The District of Colorado                                     17-cv-02230-PAB-MEH
   JENSEN HUGHES File No. 1A3171001                                                      December 12, 2018


         3.3.38 On June 7, 2017 Weyerhaeuser’s technical staff acknowledges that this day marks the first
                time that formaldehyde tests on the TJI® Joists with Flak Jacket® GEN-4 Protection passed
                the formaldehyde emission (0.110 ppm) criteria outlined in CARB. Communications within
                the group revealed that in ten (10) triplicate panel tests, the sample determined to be CARB
                compliant were the result of adding melamine and urea to the base coat. Communications
                preceding these findings indicate that a final decision regarding the Flak Jacket® GEN-4 is
                due on June 13, 2016. The test results, which were provided by Weyerhaeuser’s MDF
                Facility, and associated discussion do not reference the Formaldehyde Protocol under which
                the samples were prepared.46

                 JENSEN HUGHES Comment:            This information further supports our finding that
                 Weyerhaeuser was aware that TJI® Joists with Flak Jacket® GEN-4 Protection were defective
                 and emitting formaldehyde at elevations above CARB regulations since the onset of
                 production.

         3.3.39 On June 8, 2017 Weyerhaeuser’s Technical Staff tabulated a list of priorities regarding the
                chemistry of the TJI® Joists with Flak Jacket® GEN-4 Protection. The list included activities
                directed toward formaldehyde emissions and code compliance. 47

         3.3.40 On or about June 13, 2017, Weyerhaeuser’s technical staff produced the first batch of latex
                Field Paint intended to be applied over the top of the Flak Jacket® GEN-4 Protection coating
                system to further reduce emissions of the irritant odors. This formaldehyde scavenging
                formula, as indicated in the June 15, 2017 Protocol for the TJI® Flak Jacket® Field Application
                was designated as W20101. Weyerhaeuser personnel also indicated that they must
                generate an SDS for the new Field Paint and conduct fire tests on joists with the field paint
                applied.48

                 JENSEN HUGHES Comment: As previously stated in Item 3.3.34, the RFPs revealed
                 several formula variations of the formaldehyde scavenging Field Paint bearing the same
                 numerical designation W20101 in the W20 series. The Field Paint formulas, which are like
                 the Flak Jacket® GEN-4 top coat formula, also scavenges formaldehyde.

         3.3.41 On July 6, 2017 Weyerhaeuser issued a cautionary statement to dealers, distributors and
                homebuilders that all shipments of the TJI® Joists with Flak Jacket® GEN-4 Protection be
                halted while irritant odors are being investigated.49

                 JENSEN HUGHES Comment: Weyerhaeuser’s request to halt shipments of the TJI® Joists
                 with Flak Jacket® GEN-4 Protection was issued two-months after the technical staff of the
                 TJI® Joist group first became aware of that the I-joists were defective and emitting dangerous
                 levels of formaldehyde in people’s homes.




   46
      WY95_0162183 to WY95_ 0162187 and WY95_ 0162192 to WY95_ 0162193
   47
      WY95_0136977
   48
      WY95_0000037 to WY95_0000042 and WY95_0001523 to WY95_0001525
   49
      WY95_0000407




                                                                                           JENSEN HUGHES
Case 1:17-cv-02230-PAB-MEH Document 150-1 Filed 01/24/19 USDC Colorado Page 16 of
                                       25

   Plaintiff’s v. Weyerhaeuser Company                                                           P a g e | 16
   US District Court for The District of Colorado                                      17-cv-02230-PAB-MEH
   JENSEN HUGHES File No. 1A3171001                                                       December 12, 2018

         3.3.42 On July 8, 2017 Weyerhaeuser issued another statement that they are working on testing
                several formulations of field paint to determine the most effective formula to reduce the
                formaldehyde emissions.50

         3.3.43 On July 17, 2017 PFS TECO Laboratories, in Springfield, Oregon received a sample of Flak
                Jacket with Grey (W20115) Field Paint from Weyerhaeuser to be evaluated per ASTM
                D6007-14 (Small Chamber Test for Formaldehyde).51

                  JENSEN HUGHES Comment: This small chamber formaldehyde test conducted by a third-
                  party laboratory would have fulfilled the CARB and EPA’s TSCA Title VI requirements and
                  should have been included on the initial SDS as a proper evaluation for formaldehyde
                  emissions (see items 3.2.1 and 3.2.2).

         3.3.44 Between July and December of 2017 Weyerhaeuser’s Technical staff continued to submit
                samples to PFS TECO Laboratories, in Springfield, Oregon to be evaluated per ASTM
                D6007-14 (Small Chamber Test for Formaldehyde). The samples appeared to be from a
                residence in Colorado, and other samples were reportedly coated green (original topcoat) or
                were coated with the W20115 Remediation Field Paint. Samples were submitted under the
                Protocol designations P073717 and P080317. The test reports revealed that the tests were
                repeated on the submitted sample at intervals of 7,14, 28, 42,56, and 70-days. Some
                samples were tested up to 120-days. In addition, a full-sized TJI® Joists with Flak Jacket®
                GEN-4 Protection with a grey-colored topcoat (Field Paint) were subjected to ASTM E1333
                (Large Scale Chamber Testing) large scale chamber tests for formaldehyde under
                Weyerhaeuser protocol P010191752

                  JENSEN HUGHES Comment: This series of formaldehyde emission tests represent
                  research and development efforts by Weyerhaeuser to test the ability of the W20115
                  Remediation Field Paint to scavenge formaldehyde and maintain emission levels below the
                  CARB threshold for periods of 70 to 120-days. This series of test also marks a period that
                  Weyerhaeuser appeared to switch to a third-party testing laboratory for its research and
                  development efforts rather than using their own in-house testing capabilities. The last tests
                  were conducted in April 2018, and no information regarding formaldehyde emission tests of
                  longer duration were found.

         3.3.45 On January July 18, 2017 Weyerhaeuser released a public news release regarding the
                irritating odor from the TJI® Joists with Flak Jacket® GEN-4 Protection.53

                  JENSEN HUGHES Comment: Weyerhaeuser’s press release on July 18, 2018 occurred
                  over 2-½ months after Weyerhaeuser knew that the TJI® Joists were off-gassing
                  formaldehyde. Had Weyerhaeuser notified the public in May 2017, none of the claimants
                  involved in the Colorado lawsuits for which we have been retained would have been exposed
                  to dangerous levels of formaldehyde after moving into their homes.



   50
      WY95_0000181
   51
      WY95_0006804
   52
     WY-CHI 001574 to WY-CHI 00242 “Formaldehyde” Search
   53
      WY95_0000697 and WY95_0000698




                                                                                           JENSEN HUGHES
Case 1:17-cv-02230-PAB-MEH Document 150-1 Filed 01/24/19 USDC Colorado Page 17 of
                                       25

   Plaintiff’s v. Weyerhaeuser Company                                                                     P a g e | 17
   US District Court for The District of Colorado                                                17-cv-02230-PAB-MEH
   JENSEN HUGHES File No. 1A3171001                                                                 December 12, 2018

              3.3.46 On August 17, 2017, the revised TJI® Joists with Flak Jacket® GEN-4 Protection Scope of
                     Work for Field Paint Remediation was issued by Weyerhaeuser.54 The document indicates
                     that the designated formula for the Field Paint is W20115.

                      JENSEN HUGHES Comment: This designation number indicates this formula is the 115th
                      in the W20xxx series, which was found to have several variations bearing the same initial
                      formula designation (see 3.4.2). The formula information on this W20115 Field Paint
                      designation has not yet been identified in the RFPs.

              3.3.47 On August 18, 2017, Weyerhaeuser initiated residential testing of interior air for
                     formaldehyde emissions in homes constructed with the TJI® Joists with Flak Jacket® GEN-4
                     Protection. At this phase in the investigation, it was believed that the tested homes have been
                     remediated. The interior air sampling and sample testing was conducted across 13 states
                     by third party industrial hygienists and subcontracted laboratories. The testing included
                     approximately 665 individual homes in Colorado, and the last recorded test date appeared
                     to be January 12, 2018.55 Additionally, according to Weyerhaeuser, 1,059 homes were
                     constructed in Colorado with the TJI® Joists with Flak Jacket® GEN-4 Protection.
        3.4       Paint System (Flak Jacket® GEN-4 Protection)

              3.4.1   As indicated in Weyerhaeuser’s May 2, 2017 Proposed Protocol for Coating Arcadia
                      Webstock with Flak Jacket GEN-4 Formulations and Testing for Formaldehyde Emissions,
                      Flak Jacket® Base Coat was revealed to be a two-part catalyzed formula designated as Part
                      A (W2374) with the catalyst formula designated as Part B (W1113). A review of the formula
                      components as presented in the protocols revealed the base coat is comprised of an
                      approximate 70% mixture of urea formaldehyde wood glue and a styrene-acrylic emulsion
                      with an additional 21% mixture of graphite and glass micro-beads. The balance of the
                      formula includes fire inhibitors, pigments, thickeners and hardeners. The curing of the paint
                      is catalyzed by with 4 to 1 mixture of tartaric acid and acrylic that is added to the basecoat at
                      a ratio of approximately 1:6.

                      JENSEN HUGHES Comment: The urea formaldehyde wood glue, which is the primary
                      component of the Flak Jacket® Base Coat, is designated as UF253A34 Composite Board
                      Adhesive manufactured by Georgia Pacific. A review of the product’s SDS indicates that
                      although the product has a mild formaldehyde odor, the concentration of formaldehyde is
                      below the hazardous reporting limit.56

              3.4.2   The latex top coat, designated as Weyerhaeuser’s Formula W20043, is presumed to be the
                      Weyerhaeuser formula used in the Flak Jacket® GEN-4 Protection coating system since it
                      was the only formula in the top coat series (W20xxx) that included an SDS.57 A review of the
                      formula components reveals the green-colored top coat is comprised of 37% mixture of water
                      and acrylic latex with 27% melamine powder (fire inhibitor/reactant), and the remaining 36%
                      includes antimicrobial preservatives, fillers, pigments and thickeners.58


   54
     https://www.weyerhaeuser.com/application/files/4815/1303/5967/Flak_Jacket_Remediation_Scope_of_Work_8.17.17.pdf
   55
      WY95_0001842 to WY95_0006483
   56
      WY95_0001314 to WY95_ 1325
   57
      WY95_0001440 to WY95_0001445
   58
      WY95_0001495 and WY95_0001204 to WT95_0001208




                                                                                                      JENSEN HUGHES
Case 1:17-cv-02230-PAB-MEH Document 150-1 Filed 01/24/19 USDC Colorado Page 18 of
                                       25

   Plaintiff’s v. Weyerhaeuser Company                                                                P a g e | 18
   US District Court for The District of Colorado                                           17-cv-02230-PAB-MEH
   JENSEN HUGHES File No. 1A3171001                                                            December 12, 2018


                      JENSEN HUGHES Comment: As previously stated, in Item 3.3.12, this latex top coat was
                      intended to reduce emissions of the irritant formaldehyde odors from the underlying products.
                      In review of this top coat formula, it was revealed that the formulation includes melamine
                      powder, which serves as a fire inhibitor, but which also can react with formaldehyde to form
                      non-vapor-forming melamine formaldehyde. The effectiveness of the reaction is limited by
                      the concentration of available melamine powder and the concentration of formaldehyde.
                      Testing formula prototypes for formaldehyde emissions and time weighted performance of
                      the melamine powder reactant is required to assure the absence of emissions.

              3.4.3   Although the W20115 Remediation Field Paint formula reportedly distributed by
                      Weyerhaeuser as the remediation paint has not yet been found in Weyerhaeuser’s RFPs,
                      multiple instances of variations to the Field Paint designated as W20101 revealed that
                      Weyerhaeuser was experimenting with varying the concentration of melamine powder in the
                      formula.

                       JENSEN HUGHES Comment: The W201xx series of Field Paint formulas appeared
                       essentially identical to the original Flak Jacket® GEN-4 Protection topcoat with the exception
                       that approximately half of the calcium carbonate filler, which comprises 0.2% of the formula,
                       is replaced with melamine powder, which can absorb and react with formaldehyde gas.59 60
                       Thus, Weyerhaeuser’s proposed remedy appears to be a second coat of the original latex
                       top coat, but with a little more melamine powder. Furthermore, the use of the melamine
                       powder reactant in the original top coat formulation suggests prior knowledge of the need to
                       inhibit formaldehyde emissions from the base coat.


   4.0          SUMMARY OF OPINIONS

        4.1       Conclusions stated in this report are based on a reasonable degree of engineering and scientific
                  probability. We reserve the right to amend this report or provide a supplemental report as new
                  information becomes available.

              4.1.1   The dangers of formaldehyde emissions have long been recognized by national agencies as
                      being toxic and associated with headaches and respiratory complications as well as being
                      carcinogenic (see Item 3.1 of this report).

              4.1.2   National agencies have recognized that children are more susceptible to the dangers of
                      formaldehyde than adults (see Item 3.1).

              4.1.3   California’s regulations for formaldehyde emissions from wood products and the requirement
                      for third-party testing was enacted in 2009, has been adopted by the EPA, and will take affect
                      at the end of 2018 (see Item 3.2).




   59
        WY95_0001543
   60
        https://www.sciencedirect.com/topics/chemistry/melamine




                                                                                                 JENSEN HUGHES
Case 1:17-cv-02230-PAB-MEH Document 150-1 Filed 01/24/19 USDC Colorado Page 19 of
                                       25

   Plaintiff’s v. Weyerhaeuser Company                                                          P a g e | 19
   US District Court for The District of Colorado                                     17-cv-02230-PAB-MEH
   JENSEN HUGHES File No. 1A3171001                                                      December 12, 2018

         4.1.4   Weyerhaeuser’s development of the TJI® Joists with Flak Jacket® GEN-4 Protection was a
                 competitive race to produce a fire-resistant I-joist to meet new building code requirements
                 (see Items 3.3.1 and 3.3.2).

         4.1.5   February 18, 2016 appears to be the first indication of Weyerhaeuser’s awareness that
                 formaldehyde emissions will be a concern with the planned development of the Flak Jacket ®
                 GEN-4 Protection and in the following weeks, the first in a continuing series of Proposed
                 Protocols for testing formaldehyde emissions was issued (see Item 3.3.3, 3.3.4 and 3.3.5).

         4.1.6   During the development phase of the TJI® Joists with Flak Jacket® GEN-4 Protection, the
                 technical staff of Weyerhaeuser’s TJI® Joist group acknowledged an awareness of
                 formaldehyde legislation and the benefit of having the in-house capability to test for
                 formaldehyde emissions using the ASTM’s Small Chamber test (see Item 3.3.6).

         4.1.7   Weyerhaeuser provided false information to the paint production and coating facility during
                 air quality permitting for the Flak Jacket® GEN-4 production (see Item 3.3.7).

         4.1.8   Weyerhaeuser’s requirements for compliance to CARB formaldehyde emission regulations
                 were set forth to the technical staff five (5) months before the TJI® Joists with Flak Jacket®
                 GEN-4 Protection were first produced and at a time when formaldehyde tests on the on the
                 product were not yielding favorable results (see Item 3.3.9).

         4.1.9   Weyerhaeuser’s prior experience with consumer complaints necessitated a proclamation by
                 the technical staff to avoid odor problems during the development of the TJI® Joists with Flak
                 Jacket® GEN-4 Protection (see Item 3.3.10).

         4.1.10 Weyerhaeuser’s efforts between July and September 2016 to formulate a CARB complaint
                formaldehyde absorbing topcoat as part of the Flak Jacket® GEN-4 Protection paint system
                was determined to be a failure (see Items 3.3.11, 3.3.12, 3.3.13, and 3.3. 14).

         4.1.11 Three months before the onset of the GEN-4 TJI® Joist production, Weyerhaeuser exhausted
                its budget for developing a CARB compliant formaldehyde-free joist and elected to continue
                with joist production without regard to minimizing the formaldehyde emissions (see Item
                3.3.15).

         4.1.12 Weyerhaeuser’s Regulatory Affairs Manager had inquired about formaldehyde emissions a
                month prior to the onset of production; however, no information regarding the outcome of
                that inquiry was found (see Item 3.3.16).
           .
         4.1.13 One month before the onset of the GEN-4 TJI® joist production, the technical staff was aware
                and still struggling with the issue of odors (see Item 3.3.17 and Item 3.3.18).

         4.1.14 Three weeks before the onset of the GEN-4 TJI® joist production, the technical staff
                acknowledged that questions regarding the formaldehyde emission have still not been
                answered and elected to omit the issue from the FAQ section of the product’s Technical
                Bulletin (see Item 3.3.19).




                                                                                           JENSEN HUGHES
Case 1:17-cv-02230-PAB-MEH Document 150-1 Filed 01/24/19 USDC Colorado Page 20 of
                                       25

   Plaintiff’s v. Weyerhaeuser Company                                                           P a g e | 20
   US District Court for The District of Colorado                                      17-cv-02230-PAB-MEH
   JENSEN HUGHES File No. 1A3171001                                                       December 12, 2018

         4.1.15 At the time the first production run of the TJI® Joists with Flak Jacket® GEN-4 Protection,
                Weyerhaeuser was considering the possibility of finding a more convenient and less
                expensive supplier of the additive used to reduce formaldehyde emissions in the joist product
                (see Item 3.3.20).

         4.1.16 Weyerhaeuser’s awareness of the excessive formaldehyde emissions and their failure to
                address the issue prior to production of TJI® Joists with Flak Jacket® GEN-4 Protection
                appears to be in violation 15 U.S. Code §1263- Prohibited Acts (see 3.2.4).

         4.1.17 The subject TJI® Joists with Flak Jacket® GEN-4 Protection joists were first shipped to
                homebuilders for the construction of homes on or about on December 7, 2016 (see Item
                3.3.19).

         4.1.18 Weyerhaeuser acknowledged again that TJI® Joists with Flak Jacket® GEN-4 Protection
                contained formaldehyde at the time the product was first produced (see Item 3.3.21).

         4.1.19 Weyerhaeuser’s rush to production and failure to fully test the performance and quality of the
                TJI® Joists with Flak Jacket® GEN-4 Protection not only resulted in the formaldehyde
                emissions but several months of other post-production problems that required modifying the
                paint formula and application methods (see Item 3.3.22 and 3.3.29).

         4.1.20 Weyerhaeuser’s made false claims on the SDS stating that the Flak Jacket® GEN-4
                Protection product has been evaluated for formaldehyde emission rates and was determined
                to be safe (see Items 3.3.23, 3.3.24, 3.3.31 and 3.3.43).

         4.1.21 The technical staff of Weyerhaeuser’s TJI® Joist group acknowledged that formaldehyde is
                carcinogenic (see Item 3.3.23).

         4.1.22 Production and performance problems with the TJI® Joists with Flak Jacket® GEN-4
                Protection suggest the product was not properly tested prior to production (see Items 3.3.22
                and 3.3.25).

         4.1.23 The failure of Weyerhaeuser to fully test the prototype performance of its fire inhibiting paint
                system resulted in the distribution of a defective and dangerous product (see Items 3.3.22
                3.3.23, 3.3.25, 3.3.27 and 3.3.29).

         4.1.24 Weyerhaeuser technical staff was aware that the TJI® Joists with Flak Jacket® GEN-4
                Protection were emitting formaldehyde levels that exceeded CARB regulations for more than
                a month after first production runs were being produced (see Item 3.3.26 and 3.3.27).

         4.1.25 At the time Weyerhaeuser was first informed about the irritant odors on April 29, 2017, the
                technical staff was aware that the odors from TJI® Joists with Flak Jacket® GEN-4 Protection
                were formaldehyde emissions (see Item 3.3.30, 3.3.31 and 3.3.34).

         4.1.26 In early May of 2017, Weyerhaeuser’s technical staff made its first efforts to address the
                formaldehyde odors on installed products and on future production runs and proceeded with
                the development of a formaldehyde scavenging remediation field paint (see Item 3.3.31
                3.3.32, 3.3.33 and 3.3.34).



                                                                                            JENSEN HUGHES
Case 1:17-cv-02230-PAB-MEH Document 150-1 Filed 01/24/19 USDC Colorado Page 21 of
                                       25

   Plaintiff’s v. Weyerhaeuser Company                                                         P a g e | 21
   US District Court for The District of Colorado                                    17-cv-02230-PAB-MEH
   JENSEN HUGHES File No. 1A3171001                                                     December 12, 2018


         4.1.27 Weyerhaeuser answered the pleas of an inquiring homebuilder with a deceptive and
                unfounded explanation regarding the odors (see Item 3.3.35 and 3.3.37).

         4.1.28 Weyerhaeuser was aware of the formaldehyde emission problem at least one month prior to
                first move-in date of the Colorado claimants (see Item 3.3.36).

         4.1.29 The last of the Colorado claimants were permitted to move into an affected home two and
                half months after Weyerhaeuser first became aware of the formaldehyde emissions in
                Colorado homes (see Item 3.3.36).

         4.1.30 Weyerhaeuser produced the first batch of the remediation Field Paint on June 13, 2017. The
                Field Paint, which has a formula like the Flak Jacket® GEN-4 topcoat, is intended to provide
                an additional layer of formaldehyde scavenging paint (see Item 3.3.40).

         4.1.31 On June 7, 2017 Weyerhaeuser marked the day that its modifications to base coat formula
                finally passed the first CARB compliant formaldehyde tests (see 3.3.38).

         4.1.32 Weyerhaeuser did not issue a public news release until July 18, 2018, having permitted
                consumers in Colorado to continue using and being exposed to the defective and dangerous
                product for over two months after first becoming aware of the formaldehyde emissions (see
                Item 3.3.41 and 3.3.42).

         4.1.33 Between July and December 2017, Weyerhaeuser utilized research and development
                services of third party laboratory to test the ability of the W20115 to scavenge formaldehyde
                emissions from remediated joists over a period of three to four months. (see 3.3.43 and
                3.3.44).

         4.1.34 No evidence was found to indicate that the W20115 Remediation Field Paint would inhibit
                formaldehyde emissions beyond three to four months (see 3.3.44).

         4.1.35 The latex topcoat on the joists and remediation Field Paint are similar formulations that
                utilized melamine powder to react with and reduce formaldehyde emissions from the base
                coat (see item 3.3.46, 3.4.2 and 3.4.3).

         4.1.36 Melamine powder used in the top coat formulas can react with formaldehyde to form non-
                vapor-forming melamine formaldehyde, however the reaction is limited by concentration of
                the reactant and concentration of formaldehyde gas (see item 3.4.2 and 3.3.12).

         4.1.37 Prior to production of the joists, Weyerhaeuser failed to test formula prototypes for
                formaldehyde emissions, and test the time weighted performance tests of the melamine
                powder reactant that would have been required to assure the absence of product emissions
                (see item 3.4.2).

         4.1.38 Weyerhaeuser’s use of melamine powder in the original top coat formulation further
                substantiates prior knowledge of formaldehyde emissions from the base coat (see item
                3.4.2).




                                                                                         JENSEN HUGHES
Case 1:17-cv-02230-PAB-MEH Document 150-1 Filed 01/24/19 USDC Colorado Page 22 of
                                       25

   Plaintiff’s v. Weyerhaeuser Company                                                         P a g e | 22
   US District Court for The District of Colorado                                    17-cv-02230-PAB-MEH
   JENSEN HUGHES File No. 1A3171001                                                     December 12, 2018

         4.1.39 The subject TJI Joists with Flak Jacket GEN-4 Protection were placed into the stream of
                commerce by Weyerhaeuser in a defective condition that created an unreasonable danger
                to consumers and violated federal statutes (see Item 3.2.4).

         4.1.40 Weyerhaeuser failed to adequately warn homebuilders, distributors and homeowners of the
                dangers associated with the off-gassing of formaldehyde from the subject TJI Joists with Flak
                Jacket GEN-4 Protection.

         4.1.41 Our document review did not uncover any information regarding the method or quality control
                data associated with the “small scale chamber” formaldehyde tests conducted by
                Weyerhaeuser’s Columbia Falls, Montana MDF plant.

         4.1.42 Our document review did not uncover formula information for the W20115 Field Paint used
                in the remediation (see Item 3.3.46).

         4.1.43 Our document review did not reveal information regarding production records that would
                show corresponding any combinations or changes in the paint formulas that were used.




                                                                                         JENSEN HUGHES
Case 1:17-cv-02230-PAB-MEH Document 150-1 Filed 01/24/19 USDC Colorado Page 23 of
                                       25

   Plaintiff’s v. Weyerhaeuser Company                                                                              P a g e | 23
   US District Court for The District of Colorado                                                         17-cv-02230-PAB-MEH
   JENSEN HUGHES File No. 1A3171001                                                                          December 12, 2018

   5.0       CURRICULUM VITAE

   SUMMARY

   Warren Harris is a Senior Forensic Chemist with a background in chemistry, geology and mechanics. He specializes in
   laboratory characterization of unknowns, and their potential sources, including chemical analysis of fire debris. As a Senior
   Forensic Chemist, he has conducted laboratory investigations designed to determine the causation of failures involving
   manufacturing processes, consumer products, materials and construction systems. Specific forensic analyses include
   identifying the chemical properties of various types of products, and determining the cause of failures in materials such as
   adhesives, paints, coatings, concretes, plastics, metals (corrosion), wood, plaster, glass textiles, fluids, oils and other
   materials.

   Prior to his collegiate studies, Mr. Harris was employed as an auto mechanic with the U.S. Army Transportation Motor Pool
   where he gained extensive knowledge about vehicle systems and components. Additionally, he has received specialized
   training for investigative Locksmithing to perform forensic analysis of keys and locks.

   Mr. Harris’ approach to forensic investigations combines his experiences and skills obtained in evidence collection, literary
   research and specialized laboratory techniques to determine causes of material failures. He has a working knowledge of
   most scientific instrumentation, wet chemical, microscopy and spectroscopic techniques. Mr. Harris provides testing,
   consulting, and expert witness testimony.

   EDUCATION

   Eastern New Mexico University, Bachelor of Science, Geology and Chemistry, 1990
   University of Maryland, Associate of Arts in Geology, 1985

   LICENSES, CERTIFICATIONS AND REGISTRATIONS

   Licensed Unarmed Private Investigator, Washington, No. 2782

   PROFESSIONAL EXPERIENCE

   CASE Forensics, a Jensen Hughes Company, Mountlake Terrace, WA, 2005 to present
   Senior Forensic Chemist
   Senior Forensic Chemist skilled in providing analytical support services including laboratory characterization and
   identification of unknown materials, deposits and residues. Conducts laboratory investigations designed to determine the
   cause of failures involving processes, consumer products, materials and construction systems. Specific forensic
   investigations include determining the cause of failure of adhesives, coatings, concretes, plastics, metals, woods and other
   materials. Operation of scientific instruments includes gas chromatography (GC), Fourier Transform Infrared Spectroscopy
   (FTIR) and microscopy. Provides expert witness testimony.

   PSI (formally Pacific Testing Laboratories), Seattle, WA, 1991 to 2005
   Senior Forensic Chemist
   Senior Forensic Chemist. Performed numerous failure analyses, coating characterizations and consulted on existing and
   proposed coatings systems. Performed forensic failure investigation of a name brand ceiling tile adhesive resulting in a
   nationwide alteration in the application. Determined failure characterization and consulted on the corrosive failure of hollow
   metal door frames. Identified the causation of several violent explosions associated with industrial surge protection units.
   Performed coating inspection and forensic consulting for failure on 85,000 square feet of hangar roofs. Designed and
   performed a forensic investigation associated with the failed liner system of a 14 million-gallon anaerobic waste digester.
   Provided expert witness testimony.


   ADDITIONAL SKILLS AND EXPERTISE

   Microscopy
   25 years of experience using incident, transmitted and polarized light microscopy. Experience also includes micro-
   measurements and photography. Other skills include specimen preparation and micro-chemistry techniques as well
   characterization and identification of particulate matter, fibers and physical tool marks.

   Fourier Transform Infrared Spectroscopy (FTIR)
   over 25 years of experience in qualitative analysis of organic and inorganic materials through working knowledge of sample
   preparation and extraction techniques and subsequent interpretation and comparative matching of FTIR spectra.




                                                                                                               JENSEN HUGHES
Case 1:17-cv-02230-PAB-MEH Document 150-1 Filed 01/24/19 USDC Colorado Page 24 of
                                       25

   Plaintiff’s v. Weyerhaeuser Company                                                         P a g e | 24
   US District Court for The District of Colorado                                    17-cv-02230-PAB-MEH
   JENSEN HUGHES File No. 1A3171001                                                     December 12, 2018

   6.0       TESTIMONY LIST




    Deposition     Arbitration       Trial          Court                      Case Caption
         9/28/18                               State of Hawaii   Association of Apartment Owners of One
                                                                 Waterfront Towers v Color Dynamics Inc |
                                                                 Color Dynamics Inc v Tile Accents LLC
                                               Superior Court    Christine Lapinski v. Westhill Restoration
                                               of WA,            Inc aka Westhill Integrated Home
                                               Snohomish         Improvement v. BTL Engineering PS;
                                               County            Loberg Roofing and Construction Inc; PPS
                                  7/30/2018
                                                                 Heating and Air Conditioning Inc; Quality
                                                                 Plus Insulation Inc; DR Construction &
                                                                 Drywall Inc; Blair Painting Inc. No.: 15 2
                                                                 03063 7
         2/12/18                               US District       Johnson Foods Inc. v. Letica Corporation
                                               Court of          No. 1:16-cv-03197-LRS
                                               Eastern WA
                                               Superior Court    Jeff & Elaine McNabb v. Metropolitan
                                 07/25/2017    of WA, King       Property & Casualty Insurance Company,
                                               County            et al.
    01/17/2017                                 Superior Court    Jeff & Elaine McNabb v. Metropolitan
                                               of WA, King       Property & Casualty Insurance Company,
                                               County            Allied Restoration Inc., dba ServPro of
                                                                 Central Seattle & Taylor & Smith LLC dba
                                                                 PWC Construction
                                                                 Case No. 14-2-30953-8 SEA
    01/22/2015                                 Superior Court    Jones v TNT Fireworks No. 12-2-39641
                                               of WA             SEA
     2/18/2014                                 Superior Court    McBride Construction Resources Inc v.
                                               of WA, Kittitas   Timothy & Kerry Mushkin & Gold Canyon
                                               County            Inc dba MM Wood Restoration &
                                                                 Protection, Eric Hohmann dba Straight
                                                                 Arrow Northwest, Straight Arrow Northwest
                                                                 Inc & Greg Anderson dba Greg Anderson
                                                                 Painting v State Farm Fire & Casualty Co
                                                                 v. Saul & Jane Doe Aramba;12-2-00264-1
                                               District Court    Joe Selliken v. Country Mutual Ins. Co;
                                               of WA, Eastern    2:12-CY-00515-TOR
                                  02/5/2014
                                               District,
                                               Spokane
                                               District Court    Nu-West Industries Inc v. Capstone
    08/29/2013                                 of ID, Caribou    Process Systems LLC; 4:11-CV-00299-
                                               Co                BLW
                                               Superior Court    Canterbury Apartment Homes LLC v.
                                 11/26/2012    of WA, Pierce     Louisiana Pacific Corp; 11-2-15698-8
                                               Co




                                                                                          JENSEN HUGHES
Case 1:17-cv-02230-PAB-MEH Document 150-1 Filed 01/24/19 USDC Colorado Page 25 of
                                       25

   Plaintiff’s v. Weyerhaeuser Company                                                   P a g e | 25
   US District Court for The District of Colorado                              17-cv-02230-PAB-MEH
   JENSEN HUGHES File No. 1A3171001                                               December 12, 2018


   7.0     TRIAL EXHIBITS


   All provided discovery responses and cited information.


   8.0     COST OF JENSEN HUGHES’ INVESTIGATION

   JENSEN HUGHES charges $240.00 per hour for investigations provided by Warren F. Harris. Deposition
   and testimony are 1.5 times his hourly fee. Other fees and charges are in accordance with JENSEN
   HUGHES Standard Terms and Conditions and Fee Schedule.




                                                                                   JENSEN HUGHES
